DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-21.

Applicants' arguments, filed 07/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15 and 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 8,633,178, 8,846,648, 8,846,649, 8,933,059, 8,987,238, 8,987,237, 8,993,548, 9,006,222, 9,012,434, 9,114,145, 9,114,146, 9,301,920, 9,248,136, and 10,206,932 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above U.S. patents may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
Therefore, it would have been prima facie obvious to use the composition recited in the claims of the above U.S. patents in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as taught by both Lacy et al and Chen et al because both Lacy et al and Chen et al teach that the effective amounts of the composition is particularly useful for treating menopause symptoms in women (i.e., a human being having a uterus) with a reasonable expectation of success.

Claims 1-21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 13/843,362, 14/512,046, and 15/999,040 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above copending applications may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
Therefore, it would have been prima facie obvious to use the composition recited in the claims of the above copending applications in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as taught by both Lacy et al and Chen et al because both Lacy et al and Chen et al teach that the effective amounts of the composition is particularly useful for treating menopause symptoms in women (i.e., a human being having a uterus) with a reasonable expectation of success.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since the claims are in condition for allowance and Applicant has not addressed these issues, the rejections are maintained. 

Conclusion
Claims 1-21 are rejected.
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612